Citation Nr: 1032286	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-17 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The Veteran had active, honorable Naval service from November 
1969 to July 1970.  He also had service in the Army National 
Guard from February 1974 to February 1975 and from June 1975 to 
September 1977.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the RO.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability was first manifested many 
years after the Veteran's discharge from service and the 
preponderance of the competent evidence of record shows that it 
is unrelated thereto.

2.  Tinnitus was first manifested many years after the Veteran's 
discharge from service and the preponderance of the competent 
evidence of record shows that it is unrelated thereto.


CONCLUSIONS OF LAW

1.  A bilateral sensorineural hearing loss disability is not the 
result of disease or injury incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  .  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus is not the result of disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002 and Supp.2009); 38 C.F.R. §§ 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for hearing loss disability and tinnitus.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing 
the record, the Board finds that VA has met that duty.

In June 2006, VA received the Veteran's claims, and there is no 
issue as to providing an appropriate application form or 
completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to substantiate 
and complete his claims, including the evidence to be provided by 
the Veteran, and notice of the evidence VA would attempt to 
obtain.  VA informed him of the criteria for service connection 
and set forth the criteria, generally, for rating service-
connected disabilities and for assigning effective dates, should 
service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 
and Supp. 2009).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his claim.  38 
U.S.C.A. §§ 5103, 5107(a) (West 2002 and Supp. 2009).  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 
3 Vet. App. 480, 483 (1992)..  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting his VA treatment from January 2006 to May 2008; 
records reflecting his treatment by private health care providers 
from March to October 2006; and his records from the Social 
Security Administration.  In July 2006, the Veteran was examined 
for VA to determine the nature and etiology of any hearing loss 
disability or tinnitus found to be present.  .  The VA 
examination report shows that the examiners interviewed and 
examined the Veteran, documented his current medical conditions, 
and rendered diagnoses and opinions.  Therefore, the Board 
concludes that the VA examinations are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

Finally, in August 2008, VA scheduled the Veteran for a hearing 
at the RO before a member of the Board.  However, later that 
month, the Veteran withdrew his request for a hearing.  He has 
not requested that his hearing be rescheduled; and, therefore, 
the RO will consider the Veteran's claims based on the evidence 
already in his claims file.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support either of 
his claims; and there is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For certain organic diseases of the nervous system, such as 
sensory neural hearing loss disability, service connection may be 
presumed when such disability is shown to a degree of 10 percent 
or more within one year of the Veteran's discharge from active 
duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such 
a presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Veteran contends that his hearing loss disability and 
tinnitus is primarily the result of noise exposure while 
stationed aboard ship in the Navy.  He notes that during a call 
to General Quarters, one of the ship's heavy guns fired directly 
over his head.  He states that he has experienced hearing loss 
disability and tinnitus since that time; and therefore, he 
maintains that service connection is warranted.  However, after 
carefully considering the Veteran's claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against those claims.  
Accordingly, service connection for hearing loss disability and 
tinnitus is not warranted, and the appeal will be denied.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has firsthand 
knowledge, e.g., experiencing noise exposure in service.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  However, competency of evidence must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  See also Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (The Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes that 
the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's ability 
to prove his claim of entitlement to disability benefits based on 
that competent lay evidence.)

In this case, even if the Veteran did experience extreme noise 
exposure during service, the Board finds that his statements as 
to continuity of symptomatology since service are less than 
credible.  Not only are his service treatment records and 
examination reports negative for any complaints or clinical 
findings of tinnitus or a hearing loss disability within VA 
standards, they provide a substantial body of evidence which 
actively militates against his claim of continuing 
symptomatology.  For example, during multiple examinations 
throughout his Naval service and his Army National Guard service, 
the Veteran consistently responded in the negative, when asked if 
he then had, or had ever had, hearing loss; ear, nose, or throat 
trouble; or running ears.  In fact, he reported that he was in 
good health.  It is reasonable to expect that if indeed a hearing 
loss disability or tinnitus had been present in service, he would 
have reported them as he did with several other problems.  
Moreover, his service treatment records and examination reports 
are negative for a puretone threshold greater than twenty-five in 
any of the frequencies applicable to a finding of VA hearing loss 
disability.  In fact, the puretone threshold levels are, 
generally, ten decibels or less.  In addition, his level of 
hearing acuity was characterized as 15/15, bilaterally.   
Finally, his service medical and personnel records are negative 
for any evidence that he was in the vicinity when one of the big 
Naval guns fired.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(noting that contemporaneous evidence has greater probative value 
than history as reported by the Veteran).  

However, even if the Veteran did experience extreme noise 
exposure during service, the preponderance of the evidence simply 
shows no evidence of tinnitus or residual hearing loss disability 
in or shortly after service.  The clinical evidence shows that 
such disorders were first manifested during the VA audiometric 
testing in July 2006.  Although the July 2006 examiner concluded 
that the Veteran's tinnitus was the result of his noise exposure 
in service, the preponderance of the competent evidence of record 
is against such a conclusion.  Indeed, that was more than thirty-
five years after his separation from the Navy and almost thirty 
years after his separation from the Army National Guard.  Such a 
lengthy time frame without any clinical evidence to support the 
assertion of a continuity of symptomatology does not provide 
support for the Veteran's contentions that he experienced 
continuous hearing loss and tinnitus since service.  Rather, it 
militates strongly against those claims.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming the Board where it found 
that Veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition).  This is particularly true where the evidence 
of record contemporaneous with service actively militates against 
the claims.  Curry. 

Inasmuch as there is no evidence of hearing loss disability or 
tinnitus in service, and because the preponderance of the 
competent evidence of records is against a finding of a nexus to 
service, the Veteran does not meet the criteria for service 
connection.  Therefore, service connection is not warranted for 
hearing loss disability or tinnitus, and the appeal is denied.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claims.  
Therefore, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009). 


ORDER

Entitlement to hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


